DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
 
Status of the Claims
	Claims 1-4, 6-14, 16-19, and 21 as filed 09/09/2022 are the current claims hereby under examination.

Specification
The use of the term VACUATINER in [0002] and BD VACUATINER SAFETY-LOK in [0035] of the specification filed 10/05/2020, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anraku (JP 2005253538 A - previously cited) in view of Tang (CN 107677431 A - previously cited).
Regarding Claim 1, Anraku discloses a blood collection device (title), comprising:
a tubular container (Fig. 2, tube main body 2) comprising a closed end (Fig. 1, bottom end is closed) and an open end (Fig. 1, opening end 2A) opposite the closed end (the ends are opposite in Fig. 1);
a plug (Fig. 1, plug 3) sealing the open end (Page 5 Under “Best Mode,” vacuum blood collection tube plug attached to the vacuum blood collection tube main body 2 so as to close the opening end 2a); and
a partition (Fig. 1, sliding member 4) within the tubular container (Page 5 under “Best Mode,”  [member 4] in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2),
wherein the partition separates the tubular container into a first chamber (Page 8, Paragraph starting with “Further,” space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4) and a second chamber (The second chamber is space below the sliding member 4 into which it slides as seen in Figs. 3-4),
wherein the first chamber and the second chamber are evacuated such that a pressure within the first chamber and a pressure within the second chamber are lower than ambient pressure (Page 8, since the inside of the vacuum blood collection tube 1 is depressurized, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4 (the first chamber), The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1 (the second chamber)), and 
wherein the first chamber and the second chamber are airtight (As described on Page 5 and Page 6, the tube main body is made out of various glasses and the tube is depressurized and sealed by plug 3. This makes at least the combination of the first and second chambers airtight, as air can bot escape through the glass tube or out the plug. The partition itself is impermeable to air because it is made with rubber and includes an annular rib that contacts the wall surface which creates two airtight chambers).
However, Anraku does not explicitly disclose wherein a size of the first chamber and a size of the second chamber are approximately equal before blood collection. Tang teaches a blood sample collecting tube with a piston disposed within (Abstract) wherein a size of a first chamber (Fig. 3 and P.3, negative pressure chamber 3) and a size of a second chamber (Fig. 3 and P.3, piston moving cavity 5) are approximately equal before blood collection (See Fig. 3, the device is shown in the state before collection, the two chambers are approximately equal are determined through visual inspection). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the plug disclosed by Anraku to be in the middle of the length of the tube such that the first and second chambers are approximately equal as taught by Tang to maintain a certain negative pressure during collection and to effectively improve the sampling efficiency (Tang P.3) and to allow for leakages in the blood collection tube to be visualized before use to determine that the device is scrapped (tang P.2). One of ordinary skill in the art would recognize that altering the starting sizes of the chambers through manipulation of the starting location of the partition would be a mere design choice that would be obvious to make through routine optimization of the device to balance the amount of blood collected against the magnitude of the initial vacuum required to draw a sufficient amount of blood in a timely manner without inducing hemolysis. 

Regarding Claim 2, Anraku further discloses wherein the partition is impermeable to air (Page 7 describes suitable materials for the sliding member, several of which are rubber which is a suitable air impermeable material as required by claim 7 of the instant application).

Regarding Claim 3, Anraku further discloses wherein the first chamber is proximate the plug and the second chamber is proximate the closed end (See Fig. 3. The examiner has defined the first chamber as the space proximal to the sliding member labeled 14 and the second chamber as the space proximate to the closed end).

Regarding Claim 4, Anraku further discloses wherein the pressure within the first chamber and the pressure within the second chamber are equal (In the depressurized state before the method described on page, the pressures are equal as the sliding member is a rest. If the pressure above the sliding member were greater, then the sliding member would slide backwards which only happens when a needle is inserted into the space 14. The blood then flows into the space 14, which increases this pressure to greater than the pressure underneath the sliding member and the sliding member slides backward to drawn more blood).

Regarding Claim 6, Anraku further discloses, wherein in response to blood being drawn into the first chamber, the pressure within the first chamber increases and the partition slides towards the closed end such that a size of the first chamber increases and a size of the second chamber decreases (From Page 8, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4, The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1. Therefore, the blood that has flowed in is collected in a space 14 provided between the vacuum blood collection tube plug 3 and the sliding member 4. See the change between Figs 3 and 4. The sliding member slides down and decreases the volume of the chamber which increases the pressure until equilibrium is reaches).

Regarding Claim 7, Anraku further discloses wherein the partition comprises a rubber plug (Page 7, sliding member body 4a is made of an appropriate material such as various rubbers. The broadest reasonable interpretation of a “plug” is an obstruction which the sliding member is), wherein an outer circumference of the rubber plug (Page 5, annular rib 4b of the sliding member) contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).

Regarding Claim 8, Anraku further discloses wherein the partition comprises a body (main body 4a) and an O- ring (annular rib 4b) coupled to an outer perimeter of the body (Page 7, made by molding the annular rib 4b on the side surface of the sliding member main body 4a), wherein the O-ring contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).
	
Regarding Claim 9, Anraku further discloses a lubricant disposed between the partition and the tubular container (Page 8, lubricating substance such as a lubricating fine powder such as ethylene or a crosslinked silicon resin may be sprayed or applied to the surface of the sliding member 4 or the inner wall surface of the vacuum blood collection tube main body 2). 

Regarding Claim 11, Anraku further discloses wherein the partition comprises an inner portion (See Fig. 2, sliding member body 4a) and an outer portion (See Fig. 2, annular rib 4b) surrounding the inner portion (See Fig. 2 Page 7, sliding member 4 may be formed by molding the sliding member main body 4a with these appropriate materials and then molding the annular rib 4b on the side surface of the sliding member main body 4a), wherein the inner portion has a first durometer (Page 7, sliding member body 4a is made of an appropriate material such as various rubbers, various elastomers, and various synthetic resins. Materials inherently have a durometer), wherein the outer portion has a second durometer (Page 7, Preferred examples of the material of the annular rib 4b include olefin, styrene, ester, urethane, amide, butadiene, isoprene, isobutylene, ethylenevinyl acetate, vinyl chloride, chlorinated ethylene. Materials inherently have a durometer).
However, Anraku does not explicitly disclose wherein the first durometer is greater than the second durometer. Anraku does teach that the annular rib may be made out of materials rich in elasticity with a durometer preferably below 60 on the Shore A scale and that the main body may be formed of synthetic resins, which are generally measured on the Shore D scale which is much higher than the Shore A scale. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a combination from the acceptable materials taught by Anraku to create a partition with an outer material with a lower durometer than the inner material to maintain a sufficient seal against the tube wall as taught by Anraku (Page 7). One of ordinary skill in the art would recognize that selecting two materials to create a sufficient two material seal is a mere design choice that would be obvious to make to optimize performance of the device either through ease of manufacturing or performance value. 

Claims 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anraku (JP 2005253538 A - previously cited) in view of BD Life Sciences (Preanalytical Systems Product Catalog - previously cited) and Tang (CN 107677431 A - previously cited).
Regarding Claim 12, Anraku discloses a method of blood collection (Page 8, usage method of the said vacuum blood collection tube 1), comprising:
inserting a needle (Page 8, the needle portion 11a) of a blood collection set (Full set seen in Fig. 3 including holder 12, sheath 13, and collection device 1) into a vasculature of a patient (Page 8, inserted into the blood collection subject's blood vessel), wherein the blood collection set comprises:
an adapter (Fig. 3, holder 12), comprising a cannula (Fig. 3, needle 11b) and an elastomeric sheath (Fig. 3, sheath 13 described as made of an elastic material on Page 8), wherein the elastomeric sheath is coupled to the adapter and envelopes the cannula (See Fig. 3, the sheath is coupled to the holder 12 and envelopes the needle 11b);
coupling a blood collection device to the blood collection set by inserting a cannula (needle 11b) into the blood collection device (Page 8, When the vacuum blood collection tube 1 is moved from the opening 12a of the holder 12 to the other end 12b, the needle portion 11b of the blood collection needle 11 penetrates the plug 3 for vacuum blood collection tube), 
wherein the blood collection device comprises:
a tubular container (Fig. 2, tube main body 2) comprising a closed end (Fig. 1, bottom end is closed) and an open end (Fig. 1, opening end 2A) opposite the closed end (the ends are opposite in Fig. 1);
a plug (Fig. 1, plug 3) sealing the open end (Page 5 Under “Best Mode,” vacuum blood collection tube plug attached to the vacuum blood collection tube main body 2 so as to close the opening end 2a); and
a partition (Fig. 1, sliding member 4) within the tubular container (Page 5 under “Best Mode,”  [member 4] in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2); 
wherein the partition separates the tubular container into a first chamber (Page 8, Paragraph starting with “Further,” space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4) and a second chamber (The second chamber is space below the sliding member 4 into which it slides as seen in Figs. 3-6),
wherein the first chamber and the second chamber are evacuated such that a pressure within the first chamber and a pressure within the second chamber are lower than ambient pressure (Page 8, since the inside of the vacuum blood collection tube 1 is depressurized, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4 (the first chamber), The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1 (the second chamber)), 
wherein the partition is impermeable to air (Page 7 describes suitable materials for the sliding member, several of which are rubber which is a suitable air impermeable material as required by claim 7 of the instant application) and the first chamber and the second chamber are airtight (As described on Page 5-Page6, The first and second chamber are made out of various glasses which are “air tight”),
wherein in response to coupling the blood collection device to the blood collection set the pressure within the first chamber increases, and the partition slides towards the closed end such that a size of the first chamber increases and a size of the second chamber decreases (From Page 8, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4, The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1. Therefore, the blood that has flowed in is collected in a space 14 provided between the vacuum blood collection tube plug 3 and the sliding member 4. See the change between Figs 3 and 4. The sliding member slides down and decreases the volume of the chamber which increases the pressure until equilibrium is reaches)
However, Anraku does not explicitly disclose a hub; the needle extending distally beyond the hub; and an extension tube, comprising a distal end coupled to the hub and a proximal end coupled to the adapter, and wherein a size of the first chamber and a size of the second chamber are approximately equal before blood collection. 
Becton Dickinson teaches a blood collection system comprising a needle extending distally beyond a hub (Page 15); an extension tube (Page 15) comprising a distal end couple to the hub and a proximal end couple to an adapter (See Page 15, the tube, shown in white extends from a hub shown in pale yellow to an adapter shown also in pale yellow and smaller than the hub). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub coupled to the blood collection tube as taught by Anraku to be the system taught by BD Life Sciences as such a system is simple, easy to use, and protect against accidental needle stick injury (BD Life Sciences Page 15). One of ordinary skill in the art would recognize that combing the known technique of a blood collection set as taught by BD Life Sciences to the blood collection tube as disclosed by Anraku would yield only the predictable result of allowing blood to be drawn in a predictable manner. 
Tang teaches a blood sample collecting tube with a piston disposed within (Abstract) wherein a size of a first chamber (Fig. 3 and P.3, negative pressure chamber 3) and a size of a second chamber (Fig. 3 and P.3, piston moving cavity 5) are approximately equal before blood collection (See Fig. 3, the device is shown in the state before collection, the two chambers are approximately equal are determined through visual inspection). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the plug disclosed by Anraku to be in the middle of the length of the tube such that the first and second chambers are approximately equal as taught by Tang to maintain a certain negative pressure during collection and to effectively improve the sampling efficiency (Tang P.3) and to allow for leakages in the blood collection tube to be visualized before use to determine that the device is scrapped (tang P.2). One of ordinary skill in the art would recognize that altering the starting sizes of the chambers through manipulation of the starting location of the partition would be a mere design choice that would be obvious to make through routine optimization of the device to balance the amount of blood collected against the magnitude of the initial vacuum required to draw a sufficient amount of blood in a timely manner without inducing hemolysis.

Regarding Claim 13, Anraku further discloses wherein the first chamber is proximate the plug and the second chamber is proximate the closed end (See Fig. 3. The examiner has defined the first chamber as the space proximal to the sliding member labeled 14 and the second chamber as the space proximate to the closed end).

Regarding Claim 14, Anraku further discloses wherein the pressure within the first chamber and the pressure within the second chamber are equal (In the depressurized state before the method described on page, the pressures are equal as the sliding member is a rest. If the pressure above the sliding member were greater, then the sliding member would slide backwards which only happens when a needle is inserted into the space 14. The blood then flows into the space 14, which increases this pressure to greater than the pressure underneath the sliding member and the sliding member slides backward to drawn more blood).

Regarding Claim 16, Anraku further wherein in response to blood being drawn into the first chamber, the pressure within the first chamber increases and the partition slides towards the closed end such that a size of the first chamber increases and a size of the second chamber decreases (From Page 8, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4, The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1. Therefore, the blood that has flowed in is collected in a space 14 provided between the vacuum blood collection tube plug 3 and the sliding member 4. See the change between Figs 3 and 4. The sliding member slides down and decreases the volume of the chamber which increases the pressure until equilibrium is reaches).

Regarding Claim 17, Anraku further discloses wherein the partition comprises a rubber plug (Page 7, sliding member body 4a is made of an appropriate material such as various rubbers. The broadest reasonable interpretation of a “plug” is an obstruction which the sliding member is), wherein an outer circumference of the rubber plug (Page 5, annular rib 4b of the sliding member formed integrally to the member 4 on page 7) contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).

Regarding Claim 18, Anraku further discloses wherein the partition comprises a body (main body 4a) and an O- ring (annular rib 4b) coupled to an outer perimeter of the body (Page 7, made by molding the annular rib 4b on the side surface of the sliding member main body 4a), wherein the O-ring contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).

Regarding Claim 19, Anraku further discloses a lubricant disposed between the partition and the tubular container (Page 8, lubricating substance such as a lubricating fine powder such as ethylene or a crosslinked silicon resin may be sprayed or applied to the surface of the sliding member 4 or the inner wall surface of the vacuum blood collection tube main body 2). 
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. The applicant argues that:
Anraku modified by Tang and Anraku in view of BD Life Sciences Catalog modified by Tang does not teach or suggest the elements that the first chamber and the second chamber are airtight as recited in amended independent claim 1 and independent claim 12
The examiner disagrees. As described in the rejection above, Anraku is used to disclose that the first and second chambers are airtight.
it would not have been obvious to modify the blood collection device of Anraku with the elements of the blood detection sampling tube of Tang including piston 8 of Tang to reach the elements of the blood collection device of amended independent claim 1 and independent claim 12
The examiner disagrees. The rational for combining the art and modifying the initial position of the partition has been provided above in the rejection.
Tang teaches away from a blood collection device having a tubular container including a closed end and a partition that separates the tubular container into a first chamber and a second chamber, wherein the first chamber and the second chamber are evacuated such that a pressure within the first chamber and a pressure within the second chamber are lower than ambient pressure, and wherein the first chamber and the second chamber are airtight
The examiner disagrees. A mere statement of the art teaching away is not sufficient to show that the art does in fact teach away from the combination. Anraku was used to teach the above limitations and Tang uses a functionally equivalent system to achieve the same outcome. While Anraku uses a second depressurized chamber to create a resistive force that must reach equilibrium with the blood filling the evacuated chamber, Tang uses an elastic string held at atmospheric pressure through a conduction passage.  
modifying the blood collection device of Anraku to include the piston 8 including elastic string 9 which requires piston moving cavity 5 to be vented through conduction passage 11 and outlet 14, as taught by Tang, would render the blood collection device of Anraku unsatisfactory for its intended purpose because Anraku teaches that its tube body 2 is under vacuum.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner has not stated that the elastic string, moving cavity, conductive passage, and outlet taught by Tang are used in the combination of the prior art. The combination is directed to the starting position of the partition such that a size of the two chambers is equal, which is taught by Tang and allows for pressure leakage within the evacuated chamber to be visually inspected. 


Allowable Subject Matter
Claims 10 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 10 and 21, the prior art relied upon in the rejections above, and the prior art discovered during search and consideration of the claims fails to teach or reasonably suggest the limitation of a tubular container comprising a second air impermeable partition which further separates the container into a third airtight chamber.
The closest prior art of record includes Anraku, who discloses a tubular container comprising a first air impermeable partition which separates the container into a first and second chamber. However, Anraku fails to teach or reasonably suggest a second air impermeable partition which further separates the container into a third airtight chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791